Citation Nr: 0630951	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  97-34 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating higher than 40 percent for 
seronegative spondyloarthropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from May 1994 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO granted service connection for 
seronegative spondyloarthropathy and assigned a 40 percent 
evaluation for that disability, effective July 18, 1997.  The 
veteran appealed for a higher initial rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A hearing was held at the RO in May 1998 before a hearing 
officer.  A transcript of the hearing is of record.

The Board remanded the case to the RO, for further 
development, in February 2001 and in September 2003.  The 
case has been returned to the Board for continuation of 
appellate review.  


FINDING OF FACT

Since July 18, 1997, seronegative spondyloarthropathy has not 
been productive of symptoms consistent with an active 
rheumatoid process; as well, seronegative spondyloarthropathy 
has not resulted in ankylosis of any part of the spine, nor 
has the disability resulted in peripheral synovitis.


CONCLUSION OF LAW

A rating higher than 40 percent for seronegative 
spondyloarthropathy is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5292, 
5294, 5295 (effective prior to September 26, 2003), 
Diagnostic Codes 5002, 5236, 5237, 5242 (effective since 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in November 2004, satisfied the duty to notify 
provisions.  The claimant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

While the initial denial of this claim was in August 1997, 
the claimant was thereafter provided examinations and the 
claim was readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Background

A report of a service department medical evaluation board, 
convened in September 1996, relates the veteran's history of 
having developed right hip and right low back pain during 
1995.  Pain reportedly radiated down the right buttock and 
right posterior thigh, with numbness radiating down both legs 
to the knees.  The veteran complained of profound morning 
stiffness.  

The medical board report also noted physical findings that 
included extreme tenderness over the right sacroiliac joint.  
Lumbar flexion was normal.  There was no peripheral joint 
synovitis.  Laboratory testing showed that HLAB-27 was 
positive; a mildly elevated sedimentation rate was detected.  
X-rays of the lumbosacral spine revealed sclerosis and 
blurring of the joint margins of the sacroiliac joint on the 
right with partial lumbarization of S1.  A CT scan of the 
sacroiliac joint showed right-sided sclerosis, widening, and 
erosive changes compatible with inflammatory or infectious 
disease.  The assessment was asymmetric sacroiliitis, with 
large erosions and pseudo-widening, compatible with 
seronegative spondyloarthropathy of a Reiter's or psoriatic 
type.  

On VA orthopedic examination in November 1997, forward 
flexion was to 90 degrees.  The hips had full range of 
motion, as did all peripheral joints.  There was no heat, 
redness or swelling of any of his joints.  The impression was 
seronegative spondyloarthropathy, now in remission.  
Subsequent medical evaluations indicate no active rheumatoid 
process.  

On examination at a service department rheumatology clinic in 
October 2000, mobility of the veteran's spine was somewhat 
diminished on forward flexion, with the finger tips reaching 
to 5 1/2 inches from the floor.  The hip and knee evaluation 
disclosed no significant limitation of motion.  Reference was 
made to fall from a building resulting in several fractures.  
There was palpable fixed hardware in the L2-L4 region where 
lumbar spine surgery had been performed.  The feet revealed 
no evidence of synovitis, though deformities were seen in the 
metatarsophalangeal joints bilaterally.  According to the 
examiner, there had been no significant resolution of 
symptoms of seronegative spondyloarthropathy since the 
veteran had left service.  The examiner added that the 
condition had stabilized.

A VA immunology examination in September 2001 revealed that 
the flexion of the back was to 70 degrees.  On VA examination 
in April 2002, it was observed that seronegative 
spondyloarthropathy was currently quiescent.  The veteran 
gave a history of having fallen from a roof, in 1999, 
fracturing the lumbar spine and both feet.  Physical 
examination disclosed that forward flexion was to 90 degrees.  
X rays showed bilateral arthritic changes in the sacroiliac 
joints.  Electrodiagnostic testing was interpreted as showing 
right tarsal tunnel syndrome.  The examiner noted that the 
veteran complained of hip pain, but by that, he meant his 
buttocks; he had full range of motion of his hips, knees, and 
peripheral joints.  

The veteran was evaluated at a VA medical facility in 
February 2005.  He then reported occasional stiffness and 
pain in the lumbar region.  He remarked that movement of the 
extremities was satisfactory; he denied joint swelling or 
tenderness.  On clinical inspection, the extremities had full 
range of motion; no swelling was detected.  The back had full 
range of motion and normal contour; there was no tenderness.  
Neurological inspection was grossly intact.  

At a VA clinic appointment in May 2005, marked left lumbar 
muscle spasm was noted.  X-rays of the lumbosacral spine 
demonstrated spinal fusion from L1 through L3, stabilized by 
a metal bar.  Lumbar disc spaces were well-preserved.  
Vertebral alignment was normal.  Sacroiliac joints were well-
preserved.  

A VA examination was performed in October 2005.  The veteran 
related that his back pain had increased in severity after 
the fall during 1999.  He indicated constant back pain, that 
was intensified during flare-ups.  He reported radiation of 
pain and numbness down the right lower extremity.  He 
indicated that he used crutches because of recent right foot 
surgery.  Clinical inspection showed that forward flexion of 
the lumbar spine was to 64 degrees, measured with a 
goniometer.  There was paraspinal muscle spasm on the left 
and sacroiliac joint tenderness.  Knee jerk reflexes were 2+ 
bilaterally.  The ankle jerk reflex was zero on the left.  
The examiner detected hypesthesia of the right anterior 
thigh.  No motor defects were appreciated.  

The examiner observed that there was an additional 5 degrees 
of limitation of motion of the lumbosacral spine because of 
pain, weakness, fatigability, and incoordination during 
flare-ups and repetitive motion.  The impression was 
seronegative spondyloarthropathy affecting the lumbar spine 
and sacroiliac joints.  An additional impression was 
residuals, status post fracture and surgery of the lumbar 
spine.  The examiner added that seronegative 
spondyloarthropathy was a minor factor contributing to the 
veteran's back pain, while the major factor was the fall 
residuals.  


Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for seronegative 
spondyloarthropathy, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson, at 
125-26.

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to and since September 26, 
2003, rheumatoid arthritis (atrophic) is rated as follows:

As an active process:

A 100 percent rating is warranted where there are 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.

A 60 percent rating is warranted where criteria for 100% are 
not satisfied, but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.

A 40 percent rating is warranted for a symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.

A 20 percent rating is warranted for one or two 
exacerbations a year in a well-established diagnosis.

For chronic residuals:

For residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating 
of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, 
to be combined, not added under diagnostic code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Note:  The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Assign the higher evaluation.

Under criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine was rated as follows under 
38 C.F.R. § 4.71a, Diagnostic Code 5289:

A 50 percent rating was warranted for unfavorable ankylosis.  

A 40 percent rating was warranted for favorable ankylosis.

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292:

A 40 percent rating was warranted for limitation of motion of 
the lumbar spine, when severe.  

A 20 percent rating was warranted for limitation of motion of 
the lumbar spine, when moderate.  

A 10 percent rating was warranted for limitation of motion of 
the lumbar spine, when slight.  

Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  

A 40 percent rating required severe IVDS, manifested by 
recurring attacks with intermittent relief.  

A 20 percent rating was warranted for moderate IVDS, 
manifested by recurring attacks.  

A 10 percent rating was warranted for mild IVDS.  

A noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  

Under criteria in effect prior to September 26, 2003, 
sacroiliac injury and weakness was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5294 and was evaluated under the 
criteria that appear below for lumbosacral strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated as follows under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295:

A 40 percent rating was warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

A 20 percent rating was warranted with muscle spasm on 
extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  

A 10 percent rating was warranted with characteristic pain on 
motion.  

A noncompensable rating was warranted for lumbosacral strain 
with slight subjective symptoms only.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected musculoskeletal 
disability that is at least partly rated on the basis of 
range of motion, the Board must consider functional loss due 
to pain under 38 C.F.R. § 4.40 (2006) functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, too, 38 C.F.R. 
§ 4.59 (2006).

Analysis

The medical evidence indicates that the veteran has 
seronegative spondyloarthropathy, a joint disorder that is 
rated most appropriately under Diagnostic Code (DC) 5002, for 
application to rheumatoid arthritis.  Although there were 
indications that seronegative spondyloarthropathy may once 
have been an active rheumatoid process while the veteran was 
in military service, examinations in postservice years verify 
that active seronegative spondyloarthropathy has become 
quiescent.  Hence, seronegative spondyloarthropathy is 
evaluated on the basis of chronic residuals of rheumatoid 
arthritis, with particular reference to joint ankylosis or 
limitation of motion.  

The segments of the lumbar spine and the sacroiliac joints 
are the only principal joints or joint groups affected by 
seronegative spondyloarthropathy.  Sacroiliac manifestations 
of seronegative spondyloarthropathy were rated under the 
former DC 5294 on the same basis as lumbosacral strain, while 
they are rated under the revised criteria on the basis of the 
general rating formula for spinal disorders.  Lumbar 
manifestations of seronegative spondyloarthropathy were rated 
under the former criteria on the basis of limitation of 
motion of the lumbar spine, while under the revised criteria 
they are rated on the basis of the general rating formula for 
spinal disorders.  In any event, the same criteria are 
applied for evaluating the extent of limitation of motion of 
the lumbar spine and the sacroiliac joints.

There are clinical findings of at least 59 degrees of forward 
flexion of the lumbar spine, even taking into account 
additional range of motion loss from pain.  Clearly, some 
limited motion of the low back is retained.  It should be 
noted, however, that even severe limitation of motion of the 
lumbar spine warranted no more than the currently assigned 40 
percent evaluation under the former DC 5292.  In order to 
have been entitled to an evaluation higher than 40 percent 
for seronegative spondyloarthropathy under the former rating 
criteria, there must have been objective evidence of 
unfavorable ankylosis, i.e., immobility, of the lumbar spine 
under DC 5289.  This has not been demonstrated at any time 
during the appeal period.  In addition, in order to be 
entitled to an evaluation higher than currently assigned 40 
percent for seronegative spondyloarthropathy under the 
revised criteria for evaluating spinal disorders, there must 
be objective findings of unfavorable ankylosis of the entire 
thoracolumbar spine.  This has not been demonstrated at any 
time during the appeal period.

The medical evidence demonstrates that the veteran 
experiences lumbar muscle spasm, indicative of the presence 
of lumbosacral strain.  Lumbosacral strain is a condition 
that is rated under the former DC 5295 and the revised DC 
5237.  And as noted above, sacroiliac manifestation of 
seronegative spondyloarthropathy were rated by analogy to 
lumbosacral strain under the former criteria.  It should be 
noted that the currently assigned 40 percent evaluation is 
the highest rating available under the former DC 5295.  In 
addition, absent objective findings of unfavorable ankylosis 
of the entire thoracolumbar spine at any time during the 
appeal period, there is no basis for an evaluation higher 
than the currently assigned 40 percent under the revised DC 
5237.

The veteran reports radiation of pain and numbness referred 
from the low back down the legs, and there are clinical 
findings of some diminution in some deep tendon reflexes-
these are potentially signs and symptoms of intervertebral 
disc syndrome (IVDS).  Nevertheless, there is no x-ray 
evidence of lumbosacral discogenic disease, and no clinician 
has identified the presence of IVDS.  Moreover, on 
electrodiagnostic testing of lower extremity muscle groups, 
there was no indication of sciatic neuropathy characteristic 
of IVDS.  In sum, there is no basis for evaluating the 
veteran's seronegative spondyloarthropathy on the basis of 
diagnostic codes for application to IVDS.  

The Board takes note of the veteran's complaint that joint 
pain, particularly in the low back (apparently referred to by 
the veteran as "hip" pain) interferes with function.  
Indeed, the medical evidence indicates that the veteran 
cannot do heavy lifting, frequent bending, or prolonged 
walking; as well, he must change his position when pain 
flares.  At the same time, it should be noted that a VA 
examiner pointed out that the postservice lumbar spine 
fracture residuals, a non service-connected condition, 
contribute the most significant portion of disability 
affecting the veteran's lumbar spine.  However, there is no 
dispute that pain from service-connected seronegative 
spondyloarthropathy affects the veteran's lumbar spine and 
sacroiliac joints limits function, at least to some extent.  

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has held that consideration of functional loss 
due to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The veteran, 
as discussed above, is currently in receipt of the maximum 
evaluation possible under the former Diagnostic Code 5292 for 
application to limitation of motion of the lumbar spine.  
Also, functional loss due to pain is already contemplated by 
the revised rating criteria.  So these criteria do not 
provide a basis for increasing the veteran's rating.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's seronegative 
spondyloarthropathy.  The record, however, does not support 
assigning a different percentage disability rating during the 
period in question than did the RO.  Fenderson, supra.  

For these reasons, the claim for a rating in excess of 40 
percent for the veteran's seronegative spondyloarthropathy 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

A rating higher than 40 percent for seronegative 
spondyloarthropathy is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


